DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 11/30/2021.
Response to arguments
Claims 1, 5, 8, 9, 13, 14, 16 and 17 have been amended. Claims 7 and 15 are canceled. The previous claims objection to Claims 1, 9 and 17 are withdrawn responding to the amendments to the claim. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-6, 8-14, 16-19 and 20 are allowed. 
Allowable Subject Matter
Claims 1-6, 8-14, 16-19 and 20 are allowed are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are over Roch (U.S 2016/0212098), Hu (U.S 2016/0057108) and NPL- IEEE: Shin Muramatsu, R.Kawashima, S.SaitoandH.Matsuo, "VSE: Virtual Switch Extension for Adaptive CPU Core Assignment in Softirg, "2014 IEEE 6th International Conference on Cloud Computing Technology and Science, Singapore, 2014, pp. 923-928 (Year: 2014).
Roch, discloses establish an IPsec tunnel with an IP sec endpoint and the IPsec tunnel may be used to authenticate and/or encrypt data transmitted between the tunnel endpoints and determines one of a plurality of IPsec endpoints to forward the packets and can select one of the plurality of IPsec endpoints according to a selection criteria. 

Shin-IEEE, disclose Receive Side Scaling (RSS) and FlowDirector provide multi-queue functions that alter CPU cores to be interrupted by the hardware NIC based on the received packet headers and RSS, RPS also simply determines CPU cores to interrupt based on hash values calculated from received packet headers.
However, none of Roch, Hu, Shin-IEEE and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to determining a receive side scaling (RSS) queue number associated with an RSS queue associated with a CPU core identifier (ID) of the selected CPU; generating a security parameter index (SPI) value including the RSS queue number; indicating the SPI value to the source TEP; establishing an in-bound security association with the source TEP using the SPI value; receiving an encrypted packet from the source TEP, wherein: the encrypted packet is encrypted by the source TEP based on the in-bound security association; and the encrypted packet includes the SPI value; retrieving the encrypted packet from the RSS queue having the RSS queue number; and processing the encrypted packet using the selected CPU as recited in the context of claims 1, 9 and 17. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-6, 8, 10-14, 16, 18-19 and 20 depend from claims 1, 9 and 17 are allowed since they depend from allowable claims 1, 9 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/16/2021